SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 NOVEMBER 9, 2010 (Date of Report) ALANCO TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) 0-9437 (Commission File No.) ARIZONA86-0220694 (State or other jurisdiction)(IRS Employer Identification No.) 15, SUITE 3, SCOTTSDALE, ARIZONA85260 (Address of Principal Executive Office)(Zip Code) (480) 607-1010 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): () Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) () Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) () Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) () Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Appointment of Certain Officers On November 8, 2010, Alanco Technologies, Inc. (“the Company”) announced that effective immediately it had appointed Mr. E. Kevin Dahill, age 63, as President of StarTrak Systems, LLC, its wholly owned subsidiary. The attached documents describe fully the arrangement with Mr. Dahill. Exhibit 99.1Press Release dated November 8, 2010, titled “Alanco Announces Appointment of New President for Subsidiary, StarTrak Systems, LLC.” Exhibit 99.2Employment Agreement between StarTrak Systems, LLC and E. Kevin Dahill ALANCO TECHNOLOGIES, INC. Date: November 9, 2010 By: /s/John A Carlson Chief Financial Officer
